Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2007/0247249).
Regarding claim 1, Ishikawa discloses a vibrator device (Fig. 1-4) comprising: a base (1d); a circuit element (2) attached to the base; a vibrator element (3) attached to the circuit element; and a plurality of temperature sensors (16b, shown as one block) arranged in the circuit element, wherein the circuit element includes a first connecting terminal (15b) connected to the base, a second connecting terminal (15C via base 1) connected to the vibrator element (3), and at least one circuit of an output buffer circuit (16a), a power supply circuit (16a), and a phase-locked loop circuit (16a: active circuit 16a includes as such), and wherein the shortest distance between each of the plurality of temperature sensors 
Fig. 1B shows one block 16b however, one of ordinary skill in the art would use multiple temperature sensors for accurate measurements. Therefore, it would have been obvious.
Regarding claims 9 and 10, Ishikawa discloses a vibrator.  The intended use such as an electronic apparatus or a vehicle using the vibrator have not been given any patentable weight. 
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110193637 discloses a surface mounted oven controlled crystal oscillator.
US 20100164635 discloses an oven controlled multistage crystal oscillator
US 20100156546 discloses a surface mount crystal oscillator showing IC terminals.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JOSEPH CHANG/Primary Examiner, Art Unit 2849